DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Ankur et al. in US Patent Publication 2014/245029 teaches calculating component temperature in a portable electronic device (PCD, paragraph 1), The method comprises a step of obtaining a posture of the device, by detecting whether the device Is received by a receiving device (paragraphs 38, 37), The method further comprises a step of selecting a first temperature sensor on the basis of the posture (this is by selecting only one of those temperature sensors which are not de-activated in response to receiving the PCD by the receiving device, see paragraph 90) and obtaining a measured temperature of a component with the at least one sensor (fig, 10, step 1060).
	Nielsen et al. in US Patent Publication 2018/0067507 teaches the cooling of or thermal management of an electronic device (Abstract, [0003], [0009], Fig. 1), the thermal management system includes one or more sensors 112 that monitor temperatures within a housing ([0024]-[0025]) and that a temperature at a possible 
	Iwasa in US Patent Publication 2019/0138067 teaches to appropriately prevent an excessive temperature rise of a portable apparatus according to a situation of a heat release property of the portable apparatus (Abstract) determine whether or not a heat release property of the portable apparatus satisfies predetermined performance, based on information related to an orientation of the portable apparatus (Abstract, [0019]-[0023]) and measuring temperature with a temperature sensor ([0019], [0026], [0035], Fig. 1).
	Thompson et al. in US Patent Publication 2019/0058336 teaches multiple temperature sensors for obtaining temperature values associated with the battery, a processor, and memory media accessible to the processor (Abstract, Fig. 1) and while the battery temperature distribution value is less than a predetermined first threshold value, normal battery operations may proceed, along with monitoring of the battery temperature distribution value. If and when the battery temperature distribution value lies between the first threshold value and a second threshold value that is greater than the first threshold value, one or more battery operations may be limited ([0045]).
	Ho et al. in US Patent 10,725,510 teaches an electronic device includes a first portion and a second portion rotatable and/or translatable relative to each other. In one example, the first portion of the electronic device includes a first display and a first chassis opposite the first display, and the second portion of the electronic device includes a second display and a second chassis opposite the second display; electronic device includes a thermal management system. The thermal management system 
	Files et al. in US Patent Publication 2020/0021115 teaches one or more systems, methods, and/or processes may determine a first temperature measurement associated with the first battery system (Abstract, [0003]) and wherein the information handling system may determine an orientation of the information handling system and/or one or more orientation of one or more displays of the information handling system ([0027]).
	However, regarding claims 1 and 14, the prior art fails to anticipate or render obvious obtaining a posture of the electronic device; selecting a first temperature sensor from a plurality of temperature sensors based on the obtained posture; and in accordance with the determined temperature meeting one or more criteria, adjusting performance of the component, in combination with all other limitations as claimed by Applicant.
	Regarding claim 19, the prior art fails to anticipate or render obvious a first temperature sensor positioned adjacent the battery cell and configured to measure a first temperature; a posture sensor configured to measure an angular position of the first portion relative to the second portion; obtain a posture of the electronic device, select a first temperature sensor from a plurality of temperature sensors based on the obtained posture, and determine the temperature of the component by calculating a weighted in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA L HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865